May 4, 2007 VIA EDGAR The United States Securities And Exchange Commission 100 F Street, NE Washington, D.C.20549-0506 Subject:Nationwide Provident VLI Separate Account A Nationwide Life and Annuity Company of America SEC File No. 333-67775 CIK No. 0000926998 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (“1933 Act”) and on behalf of the Nationwide Provident VLI Separate Account A (the “Variable Account”) and Nationwide Life Insurance Company (the “Company”), we certify that the form of the Prospectus that would have been filed under paragraphs (b) or (c) of Rule 497 does not differ from the form of the Prospectus contained in Post Effective Amendment No. 12, to the Registration Statement for the Company and the Variable Account which became effective May 1, 2007, to include non-material clarifying disclosures. Please contact the undersigned at (614) 249-9527 with any questions regarding this filing. Sincerely, /s/ Carrie A. Hall Carrie A. Hall Assistant General Counsel Nationwide Life and Annuity Company of America cc: file
